Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed April 12, 2021.

3.	Claims 11 and 14 have been amended, claims 1-10, 13, and 16-18 have been canceled, and new claims 21-26 have been added.

4.	Claims 11, 12, 14, 15, and 19-26 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Milin N. Patel (Reg. No. 62,768) on April 19, 2021.

7.	The application has been amended as follows:

11.	(Currently Amended)  An internet of things (IoT) device comprising instructions executable by a processing resource to:
IoT device to update data displayed by the device;
alter a state of a first portion of the plurality of devices from the first state to the second state based on the quantity of incoming calls being above a threshold quantity of calls;
send a message to a second portion of the plurality of devices based on the quantity of incoming calls being above the threshold quantity of calls; 
alter a state of the second portion of the plurality of devices from the first state to the second state based on the quantity of incoming calls being above a threshold quantity of calls after a threshold quantity of time of the message being sent to the second portion of the plurality of devices; 
alter the state of the first portion and the second portion of the plurality of devices from the second state to the first state when the quantity of incoming calls from the plurality of devices is below the threshold quantity of calls;
determine a max performance of the IoT device based on a capability of the IoT device to provide updates to the plurality of devices in response to the incoming calls; and
determine the threshold quantity of calls for the plurality of devices based on the determined max performance of the IoT device.

14.	(Currently Amended)  The IoT device of claim 11, wherein the quantity of interactions between the plurality of devices with the IoT device includes HTTPS calls from the plurality of devices to the IoT device to refresh data provided by the plurality of devices.  


20.	(Currently Amended)  The IoT device of claim 19, wherein the first portion of the plurality of devices call the IoT device at a third refresh rate when operating in the third state.

21.	(Currently Amended)  A method comprising: 
determining, at an internet of things (IoT), a quantity of incoming calls from a plurality of devices requesting an update for a service provided by the IoT device, wherein the quantity of incoming calls occur at a first refresh rate during a first state and at a second refresh rate during a second state and a call comprises a call from a device to the IoT device to update data displayed by the device;
altering, by the IoT device, a state of a first portion of the plurality of devices from the first state to the second state based on the quantity of incoming calls being above a threshold quantity of calls;
sending, by the IoT device a message to a second portion of the plurality of devices based on the quantity of incoming calls being above the threshold quantity of calls; 
altering a state of the second portion of the plurality of devices from the first state to the second state based on the quantity of incoming calls being above a threshold quantity of calls after a threshold quantity of time of the message being sent to the second portion of the plurality of devices; and

wherein the threshold quantity of calls for the plurality of devices based on a determined max performance of the IoT device, and
wherein the determined max performance of the IoT device is based on a capability of the IoT device to provide updates to the plurality of devices in response to the incoming calls.

23.	(Currently Amended)  The method of claim 21, wherein the quantity of interactions between the plurality of devices with the IoT device includes HTTPS calls from the plurality of devices to the IoT device to refresh data provided by the plurality of devices.  

26.	(Currently Amended)  The method of claim 25, wherein the first portion of the plurality of devices call the IoT device at a third refresh rate when operating in the third state.


Allowable Subject Matter
8.	Claims 11, 12, 14, 15, and 19-26 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed April 12, 2021.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determine a quantity of incoming calls from a plurality of devices requesting an update for a service provided by the IoT device, wherein the quantity of incoming calls occur at a first refresh rate during a first state and at a second refresh rate during a second state and a call comprises a call from a device to the IoT device to update data displayed by the device; alter a state of a first portion of the plurality of devices from the first state to the second state based on the quantity of incoming calls being above a threshold quantity of calls; send a message to a second portion of the plurality of devices based on the quantity of incoming calls being above the threshold quantity of calls; determine a max performance of the loT device based on a capability of the loT device to provide updates to the 
Although, Ogrinc (US Pat. No. 8,334,857) teaches the first determining step and altering step recited above, neither Ogrinc nor any prior art of record teach “determine a max performance of the loT device based on a capability of the loT device to provide updates to the plurality of devices in response to the incoming calls; and determine the threshold quantity of calls for the plurality of devices based on the determined max performance of the IoT device” as amended.  Furthermore, one or ordinary skill in the art would not consider these steps to be an obvious variant nor routine or conventional additional steps as understood in the art.
For at least these reason, claims 11, 12, 14, 15, and 19-26 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 19, 2021